4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 1 of 26



                   IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF ARKANSAS
                             LITTLE ROCK DIVISION


  IN RE: AMY BEARD, Debtor                                                 No. 4:15-bk-14308
                                                                                       Ch. 7

  UNITED STATES TRUSTEE                                                          PLAINTIFF

  v.                                     4:15-ap-1112

  AMY BEARD                                                                    DEFENDANT


  FREDERICK S. WETZEL, III                                                       PLAINTIFF

  v.                                     4:16-ap-1001

  AMY BEARD AND PAUL BUCH                                                    DEFENDANTS



                                     ORDER AND OPINION

  On December 10, 2015, the United States Trustee [the UST] filed adversary proceeding
  4:15-ap-1112, seeking the denial of the debtor’s chapter 7 discharge under 11 U.S.C.
  § 727(a)(2)(A) and (a)(4)(A).1 On January 6, 2016, the debtor filed her answer to the
  UST’s complaint. On January 8, 2016, chapter 7 trustee Frederick S. Wetzel, III
  [Wetzel] filed adversary proceeding 4:16-ap-1001 against the debtor and Paul Buch
  [Buch], alleging that the debtor fraudulently transferred an interest in real property to
  Buch before she filed her bankruptcy petition on August 31, 2015, and seeking turnover
  of the transferred property pursuant to 11 U.S.C. §§ 544(a), 550, 551, and
  548(a)(1)(A)(B). Like the UST, Wetzel also seeks the denial of the debtor’s discharge
  under § 727(a)(2)(A) and (a)(4)(A). On February 8, 2016, and February 29, 2016, the
  debtor and Buch filed their respective answers to Wetzel’s complaint. At the parties’
  request, the Court consolidated the adversary proceedings for trial, which began on

         1
           The UST also filed a motion to dismiss the debtor’s case but requested that the
  Court decide the adversary proceedings before setting the motion for hearing.



             EOD: December 4, 2018
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 2 of 26



  September 4, 2018, and concluded on September 5, 2018. Joseph A. DiPietro appeared
  on behalf of the UST; J. Brad Moore appeared on behalf of Wetzel; Donald K. Campbell,
  III appeared on behalf of the debtor; and Paul Buch appeared pro se. At the conclusion
  of the trial, the Court took the matters under advisement. For the reasons stated below,
  the Court denies the relief sought by the UST and Wetzel [referenced together as the
  trustees].


  Jurisdiction
  The Court has jurisdiction over these matters under 28 U.S.C. § 1334 and 28 U.S.C.
  § 157, and they are core proceedings under 28 U.S.C. § 157(b)(2)(E), (H), and (J). This
  order contains findings of fact and conclusions of law pursuant to Federal Rule of
  Bankruptcy Procedure 7052.


  Background
  The debtor and Buch have been a couple since December 2011. According to Buch, his
  relationship with the debtor has improved over the years but he does not wish to be
  married now or at any point in the future because he wants to live an autonomous life.
  Buch worked for large corporations early in his professional life but for the past twenty-
  plus years has made his living by buying farms and other properties, renovating them,
  selling them for a profit, and immediately reinvesting the proceeds into additional
  properties. When Buch met the debtor in 2011, he was running a 400-acre farm in
  Eureka Springs, Arkansas [the farm] that he had purchased in or around 2001 with cash.2
  The debtor graduated from medical school in 2009. She established Amy Garrison,
  M.D., PLLC [the PLLC] in 2011 and completed her residency in family medicine in June
  2012. Her first post-residency job was as an emergency room physician in Batesville,




          2
             It is Buch’s practice to pay cash for his properties rather than finance them. He
  stated at trial that he retired from his corporate career to live a simple life and he is averse
  to carrying debt. Trial Tr. vol I, 27, Sept. 4, 2018; Trial Tr. vol II, 106, Sept. 5, 2018.

                                                 2
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 3 of 26



  Arkansas.3 In May 2012, the debtor bought a home located at 110 Joe Baker Road in
  Cushman, Arkansas [the Cushman property], a small town near Batesville, for
  $209,000.00. The debtor financed her purchase of the Cushman property through First
  Community Bank. On September 10, 2012, Buch paid off the debtor’s outstanding
  student loan debt of approximately $90,000.00, and the same day, the debtor signed an
  informal agreement stating that she would repay Buch the full amount of the loan when
  she was financially stable. According to both Buch and the debtor, Buch’s payment of
  the debtor’s student loan debt was a loan, not a gift.


  Approximately six months after Buch loaned the debtor the money to pay off her student
  loans, he hired real estate agent Kevin Lunceford [Lunceford] to look for commercial
  properties in Greenbrier and Conway–Greenbrier because the debtor wanted to open a
  medical practice there and Conway because Buch wanted to move closer to his elderly
  parents. At the beginning of April 2013, Lunceford told Buch about a piece of
  commercial property located at 2645 Prince Street in Conway, Arkansas [the Prince
  property] that would soon be listed for sale by Pam Macdowell Properties, where
  Lunceford worked. This particular property contained both office spaces and apartment
  units. Buch testified that he was told by Lunceford that the Prince Street property would
  sell quickly once it hit the market. In April 2013, Buch had approximately $2,000,000.00
  in assets, including real estate worth $1,495,000.00 and an IRA account containing
  $338,620.00, but he did not have sufficient liquid assets at his disposal to buy the Prince
  Street property outright, which was his preference and historical practice. Although
  Buch was trying to sell his farm in Eureka Springs at the time, he was concerned that the
  Prince Street property would no longer be on the market by the time he sold the farm. As
  a result, Buch took Lunceford’s recommendation that Buch expedite his purchase of the


         3
            During medical school, the debtor participated in a financial assistance program
  offered by the Arkansas Rural Medical Practice Student Loan and Scholarship Board that
  provided tuition in exchange for the debtor’s contractual agreement to practice medicine
  in a qualifying rural area once she became a physician. The debtor’s job in Batesville
  satisfied her obligation to work in a rural area.

                                                3
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 4 of 26



  Prince Street property by having the debtor help him obtain immediate financing.4


  The debtor, who was still working in Batesville at the time and had regular income,
  agreed to co-sign a loan to facilitate Buch’s purchase of the Prince Street property. On
  April 15, 2013, the debtor and Buch applied for a loan with First Community Bank–the
  same bank that the debtor had used to finance her home in Cushman. The loan
  application signed by both Buch and the debtor stated that the purchase price of the
  property was $240,000.00 and that title to the property was to be held by Paul Buch.
  UST Ex. 12. The loan application also contained a note identifying an account at First
  Community Bank that would be the source of a 20% down payment of $48,000.00. Both
  the account identified in the loan application and the funds in the account were Buch’s;
  the debtor did not contribute any of her own money toward the down payment. The day
  of the closing, May 13, 2013, Buch wired $50,109.97 (the down payment of $48,000.00
  plus closing costs) from his account at First Community Bank to Faulkner Title
  Company, the title company handling the closing. The “special instructions” section of
  the wire transfer form contained a note that identified the wired funds as “closing money
  for Paul Buch 2645 Prince Street, Conway, AR.” Def. Ex. 16. Despite the loan
  application stating that Buch was to hold title to the Prince Street property, the seller
  deeded the property to both Buch and the debtor when the transaction closed on May 13,




         4
             Lunceford did not testify at trial despite the fact that the debtor had subpoenaed
  him to do so. As a result of Lunceford’s failure to appear, the parties agreed to treat his
  November 23, 2016 deposition transcript as his testimony for trial purposes. Lunceford’s
  deposition testimony supported Buch’s recollection of events surrounding the purchase of
  the Prince Street property. Specifically, Lunceford testified in his deposition that Buch
  contacted him to look for property in Conway around the first of April 2013, and that it
  was Lunceford’s understanding that although Buch was the one buying the property, the
  financing would be in the debtor’s name to allow for a quicker purchase. Lunceford
  testified he believed that it would be easier for the debtor to obtain financing because she
  had a “cleaner portfolio” than Buch, who was trying to sell his farm in Eureka Springs at
  the time. UST Ex. 29, p.1078-79.

                                                4
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 5 of 26



  2013.5 Beginning in May 2013, Buch paid every monthly mortgage payment of
  $1039.37 on the Prince Street property.


  In June 2013, the debtor opened a rural “concierge” practice in Greenbrier, Arkansas.6 A
  few months later, her PLLC opened a weight-loss clinic called Hippocrates Health
  Concierge Family Medicine [Hippocrates Health], in one of the Prince Street property’s
  office spaces. In November 2013, the debtor worked her last shift at the Batesville
  emergency room and moved out of the Cushman property to reside with Buch in one of
  the Prince Street property’s apartments. The same month, the debtor’s PLLC began
  paying Buch $500.00 each month to rent space in the Prince Street property for
  Hippocrates Health.7 Buch collected rent payments of roughly the same amount from
  other tenants.8 All of the utilities for the Prince Street property were in Buch’s name and
  were paid for by Buch. In the months immediately following the purchase of the Prince
  Street property, Buch petitioned the City of Conway to rezone the property and paid the
  associated costs. Buch communicated with a representative from an insurance company
  to obtain quotes for coverage on both the Prince Street property itself and the debtor’s


         5
             The warranty deed for the Prince Street property states that the instrument was
  prepared by Graddy & Adkisson, LLP in Conway. Because both the debtor and Buch
  testified to being unfamiliar with the names Graddy and Adkisson and Buch also testified
  that he used attorney Wade Williams in Eureka Springs to prepare documents for real
  estate transcations, the Court finds it more likely than not that the seller hired Graddy &
  Adkisson, LLP to prepare the deed that titled the Prince Street property in both Buch’s
  and the debtor’s names.
         6
            The debtor described her concierge practice as a cash-based practice in which
  she did not accept insurance but instead provided patient care for a monthly fee. She
  later opened similar practices in Maumelle and Little Rock. As of the date of trial, she
  had closed all of her office locations to run an online “virtual practice.” Trial Tr. vol I,
  144.
         7
           The debtor’s first check to Buch was written in December 2013 for $1000.00
  and covered rent for November and December 2013.
         8
            At trial, the debtor introduced cancelled checks tendered to Buch by other
  tenants showing rent payments of $475.00, $500.00, and $425.00. Def. Ex. 44.

                                                5
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 6 of 26



  medical practice inside the property, but the policies themselves were separate–Buch paid
  the premiums on the property itself and the debtor paid the premiums related to her
  medical practice.9 Buch spent roughly $50,000.00 on repairs and renovations to the
  Prince Street property. The debtor did not contribute any of her own funds for those
  repairs and renovations but paid for items related specifically to her practice such as the
  Hippocrates Health sign for the outside of the building. Buch paid the property taxes on
  the Prince Street property every year. Def. Ex. 43. Although the debtor claimed
  ownership of the Prince Street property on her 2013 tax return, she subsequently
  amended the return to remove that representation, stating on the return that she had
  incorrectly claimed an “office building rental property” in her original return on Schedule
  E.10 UST Ex. 41. According to her amended return, disclaiming any ownership of the
  Prince Street property resulted in no change to the debtor’s tax liability for 2013. UST
  Ex. 41. At trial, the debtor’s attorney questioned her about how the amendment to her
  2013 return came about:
         Q.       Okay. Tell the Court what happened in the amendment of the tax
                  return, the 2013 tax return; did you have a discussion with your
                  CPA about it after the –
         A.       Yes. He –he– when he saw that I was paying rent, he realized that
                  the property was not mine. That was an assumption that he made
                  incorrectly. And then he had to amend that.
         Q.       Okay. So the only – the only amendment was to the 2013; you did
                  not do it – carry that in ‘14 or ‘15, correct?
         A.       Correct.
         Q.       Okay. And, of course, in ‘14 were – the filing of the ‘14 was
                  before you filed your bankruptcy in ‘15?
         A.       Correct.


         9
             Buch was not employed by Hippocrates Health or the debtor’s PLLC, but he
  testified that he sometimes helped the debtor with certain tasks associated with running
  her medical practice because he had a more flexible schedule than she and did not mind
  helping out. Trial Tr. vol II, 19. The debtor testified in her deposition on September 19,
  2016, that Buch helped her with the administrative side of her practice but that she did
  not pay him to do so. Both Buch and the debtor testified at trial that she pays Buch only
  to make the bone broth that she provides to her patients.
         10
              The debtor filed her amended 2013 tax return on May 16, 2016.

                                               6
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 7 of 26



          Q.      So you had corrected it at that point.
          A.      Yes.

  Trial Tr. vol II, 87.


  On May 7, 2014, the debtor sold his Eureka Springs farm for $440,000.00 and used some
  of the proceeds to pay off the loan on the Prince Street property. After Buch paid the
  loan in full, First Community Bank released its lien on the Prince Street property despite
  a cross-collateralization provision in the mortgage stating that the mortgage secured all
  other debts owed to the bank by Buch or the debtor. UST Ex. 13. After Buch satisfied
  the debt to First Community Bank, the debtor’s PLLC continued to make monthly rent
  payments to Buch for four more months. The debtor wrote the PLLC’s last rent check to
  Buch in October 2014. UST Ex. 39. The same month, the debtor closed her Conway
  location to open a practice in Maumelle, Arkansas.


  Buch testified that in early 2015, a couple that owned a restaurant across the street from
  the Prince Street property approached him and expressed interest in buying the Prince
  Street property. While the couple never made a written offer to buy the property because
  they were unable to get financing, Buch testified that it was their interest in the property
  that precipitated his realization that the debtor’s name was on the deed to the Prince
  Street property. Trial Tr. vol II, 15-16. Buch and the debtor both testified that their
  intent was always for the Prince Street property to be Buch’s alone. After Buch
  discovered that the Prince Street property was not titled solely in his name, he asked the
  debtor to execute a quitclaim deed that transferred her interest to him in order to clear up
  title to the property. Trial Tr. vol I, 167-68. The debtor executed the quitclaim deed on
  April 6, 2015, and the deed was filed of record two days later without transfer tax
  stamps.11 At trial, the debtor called Jim Pender [Pender] to testify as an expert in the area


          11
             Under Arkansas law, when consideration is paid for a transfer of property,
  transfer tax stamps must be affixed to the deed to show the amount of consideration that
  changed hands. See Ark. Code Ann. §§ 26-60-101 to -112. However, transfer tax
  stamps are not required for transfers made “solely for the purpose of correcting or

                                                7
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 8 of 26



  of real estate transactions. In addition to being a licensed attorney, Pender founded and
  owns First National Title.12 Pender testified that in the event a warranty deed is issued
  that is contrary to the intent of the parties as to ownership of the property, a quitclaim
  deed is an inexpensive method of cleaning up the resulting cloud on the title. Trial Tr.
  vol II, 50. He also testified that, under Arkansas law, if no consideration is paid for
  property, transfer tax stamps would not appear on the deed. Trial Tr. vol II, 52.


  Although the debtor had not resided in her home in Cushman since November 2013, she
  continued to make mortgage payments to First Community Bank until March 15, 2015.
  From November 2013 to March 2015, the debtor tried unsuccessfully to sell the Cushman
  property. The debtor testified that she believes the property did not sell because the road
  leading to it–a road that was paved when the debtor bought the property but had
  subsequently been turned into a gravel road by the county–had fallen into such disrepair
  that it was sometimes impassable. As a result, the pool of potential buyers for the
  Cushman property was limited to those with four-wheel drive vehicles. According to the
  debtor, three of the eleven homes in her small neighborhood had already gone into
  foreclosure when she moved out of her home in November 2013. On August 19, 2015,
  First Community Bank completed its foreclosure of the debtor’s home in Cushman,
  resulting in the debtor owing a deficiency judgment of $53,941.15.


  On August 31, 2015, the debtor filed a skeletal chapter 7 petition. On September 14,
  2015, she filed her schedules and her statement of financial affairs [SOFA]. Relevant to
  the matters before the Court are the debtor’s initial responses to three questions–one in
  her SOFA and two in Schedule B. Question 10 of the SOFA required the debtor to


  replacing an instrument that has been previously recorded with full payment of the tax
  having been paid at the time of the previous recordation.” Ark. Code Ann. § 26-60-
  102(3).
         12
           Pender’s title company acquired Faulkner Title Company the year after
  Faulkner Title Company handled the closing of the Prince Street property on May 13,
  2013.

                                                8
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 9 of 26



         List all other property, other than property transferred in the ordinary
         course of the business or financial affairs of the debtor, transferred either
         absolutely or as security within two years immediately preceding the
         commencement of this case.

  In response, the debtor marked the box labeled “None.” The trustees argue that the
  debtor should have disclosed in response to Question 10 that she transferred her interest
  in the Prince Street property to Buch on April 6, 2015.13 The debtor testified that she
  never believed herself to own any part of the Prince Street property because she did not
  pay for it–Buch did. She explained her initial failure to disclose the transfer on the
  amended SOFA that she filed on September 3, 2018:
         On 04/08/15, the Debtor signed a quitclaim deed clearing up a cloud on
         the title of 2645 Prince Street, Conway, Arkansas. Mr. Buch purchased
         the property, the legal title erroniously [sic] had debtor on the deed. I had
         no equity ownership interest in the property. I did not own an actual
         interest in the property. I understood the Quitclaim Deed removed the
         mistake of legal title. It may appear to be a transfer of interest but it is not
         an actual transfer of any financial interest in the property.
  UST Ex. 6.


  The instructions on Schedule B directed the debtor to “list personal property of the debtor
  of whatever kind. If the debtor has no property in one or more of the categories, place an
  ‘x’ in the appropriate position in the column labeled “None.”’ Question 2 on Schedule B
  asked the debtor to describe and value
         Checking, savings, or other financial accounts, certificates of deposit, or
         shares in banks, savings and loan, thrift, building and loan, and homestead
         associations, or credit unions, brokerage houses, or cooperatives.

  UST Ex. 4. In response, the debtor listed a checking account at Bank of America with a
  balance of $5888.00 and a business checking account for her PLLC at Bank of America
  with a balance of $34.00. However, the actual balance in the PLLC’s checking account
  on the date the debtor filed her petition was $26,607.00. The debtor testified during her


         13
            The debtor signed the quitclaim deed on April 6, 2015, and the deed was
  recorded on April 8, 2015.

                                                9
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 10 of 26



  September 16, 2016 deposition that $34.00 was not the correct balance for the PLLC’s
  account on the date that she filed her petition. At trial, the debtor testified that she filled
  out her schedules using an online form and that it was “very frustrating” because “it
  would refresh automatically, all my data would disappear. It wouldn’t save the data.”14
  Trial. Tr. vol II, 83-84. The debtor said that she thought that she had put down a different
  balance for the PLLC account on her schedules and admitted–as she had done during her
  deposition–that the $34.00 balance reflected on her original schedule B was not correct.
  On her amended Schedule B filed on September 3, 2018, the debtor changed the value of
  the account from $34.00 to $1.00 and described the account as
          Checking Account: business checking account (Amy Beard, MD, PLLC)
          net value of business includes checking account offset by business debts.
          Original Value used as marker, value of business included the value of
          company checking account less expenses. Location: Bank of America.

  UST Ex. 6. On both her original and amended schedules, the debtor valued her business
  interest at $20,000.00. At trial, the debtor’s attorney questioned Wetzel about the
  interplay between the value of the debtor’s interest in the PLLC and the balance in the
  PLLC’s checking account on the date that the debtor filed her individual chapter 7
  petition:
          Q.      Okay. The corporation did not file bankruptcy along with Ms. –
                  Ms. Beard, correct?
          A.      No.
          Q.      Okay.
          A.      Just her interest in the professional corporation would be included
                  within the bankruptcy.
          Q.      Right. But that would only be the net interest, correct, not–
          A.      Well, not to put too fine a point on it, it would be the net – net
                  worth of the professional corporation.
          Q.      Correct. And so, the cash in a checking account, in and of itself, if
                  there were outstanding credit card charges that had to be paid by
                  the PLLC, would deduct from the net value of that corporation,
                  would it not?
          A.      As a liability, yes.


          14
          Ostensibly, the “online form” referenced by the debtor was provided to her by
  Mr. Campbell’s office.

                                                10
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 11 of 26



          Q.      Okay. And so, the cash in hand doesn’t necessarily correspond –
                  the cash in the checking account doesn’t necessarily automatically
                  increase or decrease the value of the – of the corporation; is that
                  correct?
          A.      Well, it increases or decreases the value of the corporation
                  depending on the amounts of the debits and credits to the account,
                  so the net worth is going to fluctuate.

  Trial Tr. vol I, 89-90.

          Q.      Okay. And so, the cash available in the checking account would
                  need to be offset by those debts to find out what the available cash,
                  plus any other outstanding debts that the PLLC owed, correct?
          A.      That would be correct.

  Trial Tr. vol I, 91-92. On August 31, 2015, the PLLC had total outstanding credit card
  debt of $20,664.28, leaving an available balance of $5942.72 in the PLLC’s account with
  which to pay employees and other business expenses. In response to her attorney’s
  questions regarding what she intended to disclose about the PLLC’s value, the debtor
  testified:
          Q.      Okay. The net balance was what you intended to put into the value
                  of the practice, correct?
          A.      Yes.
          Q.      Okay. Were you trying to hide any of this? You disclosed the
                  checking account of the corporation, but the corporation was not
                  filing bankruptcy, correct?
          A.      Correct.

  Trial Tr. vol II, 85.


  Question 7 asked the debtor to list and value “Furs and jewelry.” In response, the debtor
  put an “x” in the column labeled “None.” However, on the date the debtor filed her
  petition, she owned a Tag Heuer watch gifted to her in 2007 by her former husband and
  some “small pieces of costume-like jewelry.” Trial Tr. vol I, 86-87,141. When asked to
  explain why she did not disclose the watch on Schedule B, the debtor said that she did
  not consider watches to be jewelry–though she admitted that they do qualify as such–and
  she had not given any thought to the value of the watch or believed it to be valuable.


                                               11
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 12 of 26



  Trial Tr. vol II, 86-87. In her amended schedules, the debtor added “Rings, Watch,
  Earrings” valued at $1200.00 to Schedule B and claimed an exemption of the same
  amount in her amended Schedule C. The debtor admitted at trial that she testified at her
  § 341(a) meeting of creditors on October 15, 2015, that she had listed her assets and
  debts and that her original schedules and statements were true and correct.


  The trustees contend that the debtor’s discharge should be denied under § 727(a)(2) and
  § 727(a)(4) because of her failure to disclose her transfer of the Prince Street property to
  Buch, her failure to schedule her jewelry–specifically, the Tag Heuer watch–and her
  failure to schedule the correct balance for the PLLC’s bank account. In addition, Wetzel
  argues that the debtor fraudulently transferred her interest in the Prince Street property to
  Buch and that, as a result, Wetzel is entitled to recover the property for the benefit of the
  estate under § 548(a)(1)(A)(B).15 For the reasons stated below, the Court denies both
  complaints.


  Law & Analysis
  To resolve these two adversary proceedings, the Court must decide the following: (1)
  whether the debtor fraudulently transferred the Prince Street property to Buch, entitling
  Wetzel to avoid the transfer and recover the value of the property for the benefit of the
  debtor’s bankruptcy estate; and (2) whether the trustees’ objections to the debtor’s
  discharge should be sustained. The Court will address Wetzel’s fraudulent transfer
  allegations before moving to the trustees’ shared contention that the debtor’s discharge
  should be denied.



         15
             Wetzel also alleged in his complaint that the debtor had a “secret interest” in
  what was referenced by the parties at trial as the Skywood property–a property purchased
  entirely by Buch with a portion of the proceeds from the sale of his farm and sold to a
  third party prior to trial. However, Wetzel did not dispute the debtor’s attorney’s
  assertion in closing argument that Wetzel had abandoned any alleged claim to the
  Skywood property and regardless, the Court finds that Wetzel did not prove that the
  debtor had an interest in the Skywood property.

                                               12
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 13 of 26



         I. Fraudulent Transfer Allegations
  The bankruptcy code defines a “transfer” as “each mode, direct or indirect, absolute or
  conditional, voluntary or involuntary, of disposing of or parting with–(i) property; or (ii)
  an interest in property.” 11 U.S.C. § 101(54)(D). A trustee may avoid a transfer of a
  debtor’s interest in property under § 548 if the debtor made the transfer on or within two
  years before the date that the debtor filed bankruptcy if the debtor
         (A) made such transfer or incurred such obligation with actual intent to
         hinder, delay, or defraud any entity to which the debtor was or became, on
         or after the date that such transfer was made or such obligation was
         incurred, indebted; or

         (B)(i) received less than a reasonably equivalent value in exchange for
         such transfer or obligation; and
                 (ii) (I) was insolvent on the date that such transfer was made or
                 such obligation was incurred, or became insolvent as a result of
                 such transfer or obligation;
                     (II) was engaged in business or a transaction, or was about to
                 engage in business or a transaction, for which any property
                 remaining with the debtor was an unreasonably small capital;
                     (III) intended to incur or believed that the debtor would incur,
                  debts that would be beyond the debtor’s ability to pay as such
                 debts matured; or
                     (IV) made such transfer to or for the benefit of an insider, or
                 incurred such obligation to or for the benefit of an insider, under
                 an employment contract and not in the ordinary course of
                 business.

  11 U.S.C. § 548(a)(1)(A)(B). Although the debtor characterized her execution of the
  quitclaim deed on April 6, 2015, as nothing more than a mechanism to clear up title to the
  Prince Street property for Buch, the Court finds that it was still a transfer of the debtor’s
  interest in the property. In addition, because the debtor signed the deed less than five
  months prior to filing her bankruptcy on August 31, 2015, the transfer falls within the
  two-year look-back period required under § 548. The next question, then, is whether the
  interest that the debtor transferred to Buch would have been property of the estate had the
  debtor not transferred it. See Golden v. The Guardian (In re Lenox Healthcare, Inc.), 343
  B.R. 96, 100 (Bankr. D. Del. 2006) (“As a threshold matter, for a trustee to exercise


                                                13
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 14 of 26



  avoidance powers under [§ 548], there must have been a transfer of property of the
  estate.”) (citing Begier v. Internal Revenue Serv., 496 U.S. 53, 58 (1990) (“if the debtor
  transfers property that would not have been available for distribution to his creditors in a
  bankruptcy proceeding, the policy behind the avoidance power is not implicated.”)).


  Property of the estate includes “all legal or equitable interests of the debtor in property as
  of the commencement of the case.” 11 U.S.C. § 541(a)(1). Although property of the
  estate is an expansive concept, it is not limitless:
          Property in which the debtor holds, as of the commencement of the case,
          only legal title and not an equitable interest . . . becomes property of the
          estate . . . only to the extent of the debtor’s legal title to such property, but
          not to the extent of any equitable interest in such property that the debtor
          does not hold.

  11 U.S.C. § 541(d). In other words, “where the debtor holds bare legal title without any
  equitable interest, the estate acquires bare legal title without any equitable interest.” N.S.
  Garrott & Sons v. Union Planters Nat’l Bank (In re N.S. Garrott & Sons), 772 F.2d 462,
  466 (8th Cir. 1985). Despite “the broad scope of section 541(a), the Supreme Court
  noted that ‘[t]he legislative history indicates that Congress intended to exclude from the
  estate property of others in which the debtor had some minor interest such as a lien or
  bare legal title.”’ Id. (citing United States v. Whiting Pools, Inc., 462 U.S. 198, 204 n.8
  (1983)). Because bare legal title has no “tangible, economic value,” a debtor’s transfer of
  bare legal title does not constitute a fraudulent transfer and cannot be avoided under
  § 548. Rodriquez v. Nelabovige (In re Kirst), 559 B.R. 757, 763 (Bankr. D. Colo. 2016)
  (citing cases).


  Therefore, before the Court proceeds further in its analysis under § 548, the Court must
  determine under Arkansas law whether the debtor held only bare legal title to the Prince
  Street property when she transferred her interest to Buch or whether she held a more
  significant interest. See In re N.S. Garrott & Sons, 772 F.2d at 466 (“Property rights
  under section 541 are defined by state law.”) (citing Butner v. United States, 440 U.S. 48,
  55 (1979)). Under Arkansas law, a debtor may hold bare legal title as a result of a

                                                 14
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 15 of 26



  resulting trust, which arises as a matter of law when “property is purchased in the name
  of one person with money furnished by another.” Cowden v. Ramsay (In re Cowden),
  154 B.R. 531, 534 n.3 (Bankr. E.D. Ark. 1993) (citing Andres v. Andres, 613 S.W.2d
  404, 406 (Ark. Ct. App. 1981)). In a resulting trust, “a party becomes invested with legal
  title, but holds that title for the benefit of another.” In re Cowden, 154 B.R. at 534
  (citation omitted). A resulting trust is “founded upon the actual payment of money and
  upon no other ground.” Andres, 613 S.W.2d at 406 (citing numerous cases). However,
  “when the parties involved are spouses or children of the one who pays the purchase
  price, the law presumes that the purchase and registration of legal title in the family
  members’ names were intended as gifts by him to them since they are the natural objects
  of his affection and largess.” Walker v. Hooker, 667 S.W.2d 637, 642 (Ark. 1984)
  (citation omitted). The presumption of a gift may be rebutted by evidence that the party
  who paid for the property did not intend the party with legal title to have a beneficial
  interest in the property. Id. Although the debtor and Buch are not married, the nature of
  their long-term romantic relationship may give rise to a similar presumption in this case.
  As a result, the Court will consider evidence of Buch’s intent, including whether he had a
  reason to title the property in the debtor’s name (other than to give her a gift); whether he
  managed the property; collected the rents; paid taxes and insurance; paid for repairs and
  improvements; or otherwise asserted ownership of the property. See id.


  The Court found Buch credible when he testified that he asked the debtor to co-sign the
  loan with First Community Bank because he believed that the Prince Street property
  would be off the market before he could generate the funds from the sale of his farm to
  allow for a cash purchase. The Court also believes that Buch never intended for the
  debtor to share in his ownership of the property. In fact, the loan application–signed by
  both Buch and the debtor–clearly indicated that title to the property was to be held by
  only Buch. Further, the debtor contributed none of her own funds toward the purchase or
  improvement of the Prince Street property–she paid none of the closing costs, none of the
  sizeable down payment, and none of the renovation costs. Buch paid for all of those
  things plus incurred the cost associated with rezoning the property. Buch also paid the

                                               15
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 16 of 26



  insurance premiums on the Prince Street building, as well as the property taxes each
  year.16 In addition, Buch collected rent payments from the tenants of the Prince Street
  property–tenants that included the debtor’s PLLC. During the time that the debtor
  operated her PLLC d/b/a Hippocrates Health out of the Prince Street property, the PLLC
  paid rent to Buch in an amount that matched or closely approximated the amount of rent
  paid by Buch’s other Prince Street tenants. Although Wetzel argued that the PLLC’s
  $500.00 monthly payments to Buch were really the debtor’s half of the $1039.37
  mortgage payment to First Community Bank simply disguised as rent payments, the
  evidence demonstrated that the PLLC’s payments to Buch were actually rent. The
  PLLC’s monthly payments to Buch corresponded to the dates that the PLLC did business
  as Hippocrates Health at the Prince Street location. Specifically, the debtor’s rent
  payments to Buch began in November 2013–when she opened Hippocrates
  Health–despite the fact that Buch had begun making mortgage payments to First
  Community Bank in May 2013. Likewise, the debtor continued to pay Buch rent for four
  months after he paid the debt to First Community Bank in full. Had the debtor been
  paying half of the mortgage payments, the payments to Buch would have started in May
  2013 when Buch bought the property and would have ended in June 2014 when Buch
  paid off the mortgage.




         16
             Although Buch always paid the property taxes on the Prince Street property,
  the debtor claimed ownership of the Prince Street property on her original 2013 income
  tax returns. The debtor’s prior statement to the IRS on her tax returns could have
  precluded her from claiming that she does not own the property in the context of the
  current proceedings. See Amtrust, Inc. v. Larson, 388 F.3d 594, 601 (8th Cir. 2004)
  (‘“Quasi-estoppel’ has been invoked by various courts to estop parties from asserting a
  position in judicial proceedings different than what was reported on their income tax
  returns.”) However, the Court finds that the application of quasi-estoppel is not
  appropriate in this case because the debtor received no tax benefit from claiming
  ownership of the Prince Street property on her original 2013 tax return–her tax liability
  did not change for 2013 when she amended the return to disclaim ownership of the
  property. See MSP Aviation, LLC v. Ashenfelter (In re MSP Aviation, LLC), 531 B.R.
  795, 810 (Bankr. D. Minn. 2015) (quasi-estoppel does not apply when no benefit was
  conferred by an incorrect statement on a tax return).

                                              16
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 17 of 26



  Based on the evidence discussed above, the Court finds that Buch paid for the Prince
  Street property without financial contribution from the debtor and did not intend to give
  the debtor a share of the property as a gift. Therefore, a resulting trust was established in
  favor of Buch and the debtor had only bare legal title to the property. As a result, the
  debtor had a duty to convey the property to the rightful owner, which she did on April 6,
  2015. See In re Cowden, 154 B.R. at 534. For these reasons, the Court finds that Wetzel
  cannot avoid the debtor’s transfer to Buch as fraudulent under § 548.17


         II. Objections to the Debtor’s Discharge
  Next, both trustees seek the denial of the debtor’s discharge under § 727(a)(2) and
  (a)(4)(A). “The denial of a debtor’s discharge is akin to financial capital punishment. It
  is reserved for the most egregious misconduct by a debtor.” Manning v. Watkins (In re
  Watkins), 474 B.R. 625, 630 (Bankr. N.D. Ind. 2012). Because the denial of a discharge
  is a “harsh and drastic penalty,” the statute’s provisions are “strictly construed in favor of
  the debtor.” Korte v. U.S. Internal Revenue Serv. (In re Korte), 262 B.R. 464, 471
  (B.A.P. 8th Cir. 2001) (internal citations omitted). Once a party objecting to a debtor’s
  discharge “establishes a prima facie case, the burden then shifts to the debtor defendant
  to offer credible evidence to satisfactorily explain [her] conduct.” Robbins v. Haynes (In
  re Haynes), 549 B.R. 677, 685 (Bankr. D.S.C. 2016). However, the objecting party bears
  the ultimate burden of proving by a preponderance of the evidence that a debtor is not
  entitled to a discharge. In re Korte, 262 B.R. at 471. In this case, the trustees must prove
  each element of § 727(a)(2) or (a)(4)(A) by a preponderance of the evidence in order to
  prevail upon their respective objections to the debtor’s discharge.


                 A. Section 727(a)(2)
  Under § 727(a)(2) the Court shall grant a debtor a discharge, unless–


         17
            Because the Court finds that Wetzel is not entitled to avoid the transfer, his
  cause of action against Buch as the transferee under § 550 is denied as moot. Likewise,
  the Court denies the relief requested by Wetzel under § 551, which is not applicable in
  the absence of an avoided transfer.

                                               17
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 18 of 26



         (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of
         the estate charged with custody of the property under this title, has transferred,
         removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
         removed, destroyed, mutilated, or concealed–

                 (A) property of the debtor, within one year before the date of the filing of
                 the petition; or
                 (B) property of the estate, after the date of the filing of the petition[.]

  11 U.S.C. § 727(a)(2). Section 727(a)(2) is fundamental to the concept that a debtor’s
  chapter 7 discharge is granted upon the condition that the debtor has disclosed all of her
  assets and made them available for distribution. Helena Chem. Co. v. Richmond (In re
  Richmond), 429 B.R. 263, 302 (Bankr. E.D. Ark. 2010). A creditor objecting to a
  debtor’s discharge under § 727(a)(2) has the burden of proving four elements by a
  preponderance of the evidence–
         (1) that the act complained of was done within one year prior to the date the
         petition was filed, or after the date the petition was filed;

         (2) that the act was that of the debtor;

         (3) that it consisted of a transfer, removal, destruction, or concealment of the
         debtor’s property, or, if the act occurred after the date the petition was filed, the
         property of the estate; and

         (4) that it was done with an intent to hinder, delay, or defraud either a creditor or
         an officer of the estate.

  See 11 U.S.C. § 727(a)(2); see also In re Korte, 262 B.R. at 472.


  The Court finds that the first three factors are present in this case–the debtor transferred
  property within the year prior to filing her petition and failed to disclose the transfer on
  her SOFA in response to Question 10.18 See Neary v. Stamat (In re Stamat), 395 B.R. 59,
  70 (Bankr. N.D. Ill. 2008) (for purposes of § 727(a)(2), concealment consists of “failing



         18
            Both the UST’s and Wetzel’s complaints allege only one basis for denial of the
  debtor’s discharge under § 727(a)(2)–her alleged concealment of the transfer of the
  Prince Street property to Buch.

                                                18
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 19 of 26



  or refusing” to disclose information to which creditors were entitled) (citation omitted).
  The fourth factor under § 727(a)(2) requires a showing that the debtor acted with the
  actual intent. In re Korte, 262 B.R. at 472. Constructive intent will not suffice. Jacoway
  v. Mathis (In re Mathis), 258 B.R. 726, 733 (Bankr. W.D. Ark. 2000) (citing Lovell v.
  Mixon, 719 F.2d 1373, 1377 (8th Cir. 1983)). Debtors rarely admit that they had the
  requisite intent. See In re Korte, 262 B.R. at 472. Thus, the necessary intent may be
  “‘inferred from the facts and circumstances of the debtor’s conduct.’” Id. at 472-73
  (quoting Fox v. Schmit (In re Schmit), 71 B.R. 587, 590-91 (Bankr. D. Minn. 1987)).
  Courts generally look to certain factors referenced as “badges of fraud” to determine
  whether fraudulent intent exists. In re Mathis, 258 B.R. at 734. Badges of fraud include
  whether:
         (1) the transfer or obligation was to an insider;
         (2) the debtor retained possession or control of the property transferred
         after the transfer:
         (3) the transfer or obligation was disclosed or concealed;
         (4) before the transfer was made or obligation was incurred, the debtor had
         been sued or threatened with suit;
         (5) the transfer was of substantially all of the debtor’s assets;
         (6) the debtor absconded;
         (7) the debtor removed or concealed assets;
         (8) the value of the consideration received by the debtor was reasonably
         equivalent to the value of the asset transferred or the amount of the
         obligation incurred;
         (9) the debtor was insolvent or became insolvent shortly after the transfer
         was made or the obligation was incurred;
         (10) the transfer occurred shortly before or shortly after a substantial debt
         was incurred; and
         (11) the debtor transferred the essential assets of the business to a lienor
         who transferred the assets to an insider of the debtor.

  Id. (citing Ark. Code Ann. § 4-59-204(b)(1)-(11); Brown v. Third Nat’l Bank (In re
  Sherman); 67 F.3d 1348, 1354 (8th Cir. 1995); Graven v. Fink (In re Graven), 936 F.2d
  378, 383-84 n.8 (8th Cir. 1991); United States v. Johnston, 245 F.Supp. 433, 441 (W.D.
  Ark. 1965)). A confluence of several badges of fraud “‘can constitute conclusive
  evidence of an actual intent to defraud.’” In re Mathis, 258 B.R. at 734 (quoting In re
  Sherman, 67 F.3d at 1354). Section 101(31)(A) of the bankruptcy code provides that

                                              19
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 20 of 26



         (31) The term “insider” includes–
                (A) if the debtor is an individual–
                        (i) relative of the debtor or general partner of the debtor;
                        (ii) partnership in which the debtor is a general partner;
                        (iii) general partner of the debtor; or
                        (iv) corporation of which the debtor is a director, officer, or person
                        in control[.]

  11 U.S.C. § 101(31)(A).


  The Court finds that the first badge of fraud is present in this case. The debtor transferred
  property to Buch, whom she had been dating for approximately four years at the time of
  the transfer. Although the Court recognizes that Buch and the debtor were not–and are
  not–married or otherwise related, the code’s definition of an insider is not exclusive and
  the Court finds that the debtor’s long-term committed relationship to Buch qualifies him
  as an insider in this case.19 See In re Vu, No. BKY 12-46862, 2013 WL 5442275, at *4
  (Bankr. D. Minn. Sept. 30, 2013) (finding that debtor’s transfer of property to her
  boyfriend of five years was a transfer to an insider).


  The Court finds that the second badge of fraud is not present here because the debtor did
  not retain possession or control of the property after she transferred it to Buch. In fact,
  she moved Hippocrates Health out of the Prince Street property in October 2014–six
  months prior to transferring her interest in the property to Buch.


  The Court’s determination of the third badge of fraud–whether the transfer was disclosed
  or concealed–is mixed. The debtor failed to disclose her transfer of the Prince Street
  property when she filed bankruptcy, meaning that the transfer was initially concealed
  from the UST, Wetzel, and the debtor’s creditors. However, First Community Bank–the



         19
             Although the Court found Buch sincere when he repeatedly asserted at trial
  that he has no desire to wed at any point in his life, he and the debtor have sometimes
  worn wedding rings and otherwise held themselves out to the public as a married couple,
  allegedly to mollify Buch’s conservative father.

                                               20
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 21 of 26



  creditor holding the debt that led to the debtor’s bankruptcy filing–knew that the Prince
  Street property would be titled in only Buch’s name because the loan application that the
  bank approved specifically stated that very thing.20 As a result, it does not appear that the
  debtor’s transfer of title to Buch concealed anything substantive from First Community
  Bank in the light of the fact that the bank believed that Buch was already the sole
  titleholder.


  The Court finds that the fourth badge is not present here. Although the debtor made her
  last mortgage payment on the Cushman property in March 2015, she had not yet
  defaulted on her obligation to First Community Bank when she transferred her interest in
  the Prince Street property to Buch and had not been sued or threatened with suit at the
  time.


  The Court also finds that the fifth badge is not present in this case. The debtor
  transferred bare legal title to Buch and, as the Court stated above in its discussion of
  § 548, bare legal title has no economic value. As a result, the debtor’s transfer of an asset
  with no value was not a transfer of substantially all of her assets.


  The Court finds that the sixth badge of fraud is not present in this case because the debtor
  did not abscond.


  The Court finds that the seventh badge is present. Although there is no evidence that the
  debtor removed assets, she concealed her Tag Heuer watch and other jewelry when she
  failed to list them in her original schedules. However, the Court does not assign the



          20
              In addition, once Buch had paid off the mortgage on the Prince Street property,
  First Community Bank released its lien despite cross-collateralization language in the
  loan documents that would have allowed the bank to retain a lien on the Prince Street
  property until the debtor’s mortgage on the Cushman property was also satisfied. The
  fact that the bank did not exercise that right is some additional evidence that it considered
  the debtor’s role in the Prince Street deal to be minimal.

                                               21
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 22 of 26



  presence of this particular badge much weight due to the plausibility of the debtor’s
  explanation for her initial omission of the items–the watch was a gift she received in
  2007 from her ex-husband that she did not, at the time she filled out her schedules,
  consider “jewelry” and the rest of her jewelry was costume.


  The Court finds that the eighth badge is not present in this case. The debtor transferred
  her valueless interest in the Prince Street property to Buch and received nothing in
  exchange. Therefore, the Court finds that the value of the consideration received by the
  debtor was reasonably equivalent to the value of the asset transferred. See Kapila v.
  Moodie (In re Moodie), 362 B.R. 554, 562 (Bankr. S.D. Fla. 2007) (transferring bare
  legal title for free is reasonably equivalent value).


  The Court finds that the ninth badge of fraud is not present. There is no evidence to
  suggest that the debtor was insolvent on the date she transferred her interest in the Prince
  Street property to Buch and the Court finds that she could not have become insolvent as a
  result of transferring bare legal title that had no economic value. See id. at 563
  (transferring a valueless asset has “no effect on solvency either positively or negatively.”)


  The Court finds that the tenth badge is present. The debtor transferred her interest to
  Buch shortly before she stopped making mortgage payments to First Community Bank on
  the Cushman property, leading the bank to foreclose and resulting in the debtor owing a
  $53,941.15 deficiency judgment. The Court finds that the eleventh badge, which relates
  to a transfer of business assets, is not applicable in this case.


  After examining the circumstances surrounding the debtor’s transfer of her interest in the
  Prince Street property to Buch, including the badges of fraud discussed above, the Court
  finds that the evidence fails to establish that the debtor made the transfer with the actual
  intent to defraud a creditor or her bankruptcy estate. Therefore, the Court finds that the
  trustees failed to carry their respective burdens of proof under § 727(a)(2) and denies the
  relief requested pursuant to that subsection in both complaints.

                                                 22
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 23 of 26



                 B. Section 727(a)(4)(A)
  Section 727(a)(4)(A) provides for the denial of a debtor’s discharge if “the debtor
  knowingly and fraudulently, in or in connection with the case, made a false oath or
  account.” 11 U.S.C. § 727(a)(4)(A). A party objecting to a debtor’s discharge under
  (a)(4)(A) has the burden of proving by a preponderance of the evidence that–
         (1) the debtor made the statement under oath;
         (2) the statement was false;
         (3) the statement was made with fraudulent intent;
         (4) the debtor knew the statement was false; and
         (5) the statement related materially to the debtor’s bankruptcy.
  In re Richmond, 429 B.R. at 307.


  The first and second elements under § 727(a)(4)(A) require that the debtor made a false
  statement under oath. “For purposes of § 727(a)(4), a debtor’s petition and schedules,
  statement of financial affairs, statements made at a § 341 meeting and testimony at a Rule
  2004 examination all constitute statements that are made under oath.” In re Stamat, 395
  B.R. at 73. Like all debtors, the debtor in this case verified her schedules and statements
  under the penalty of perjury. See Daniel v. Boyd (In re Boyd), 347 B.R. 349, 355
  (Bankr. W.D. Ark. 2006). In addition, she testified under oath at her § 341(a) meeting
  that she had read and signed her schedules and statements and they were true and correct.
  She also confirmed under oath at her § 341(a) meeting that she had listed all of her assets
  and debts. The debtor’s declarations regarding her schedules and statements have the
  “force and effect of an oath.” Id. at 355 (citing Cepelak v. Sears (In re Sears), 246 B.R.
  341, 347 (B.A.P. 8th Cir. 2000)). Based on the fact that the debtor initially failed to list
  her jewelry, the correct balance in the PLLC’s bank account, and the transfer of the
  Prince Street property on her schedules and SOFA but made oaths to the contrary, the
  Court finds that the first two elements under § 727(a)(4)(A) are satisfied.21


         21
            The fact that the debtor filed amended schedules on September 3, 2018, does
  not negate the fact that the debtor’s original schedules and statements were inaccurate.

                                               23
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 24 of 26



  Before discussing the third and fourth elements, the Court will address the fifth element
  under § 727(a)(4)(A)–whether the statements related materially to the debtor’s
  bankruptcy. “A false statement is material if it ‘bears a relationship to the [debtor’s]
  business transactions or estate, or concerns the discovery of assets, business dealings, or
  the existence and disposition of [her] property.’” In re Mathis, 258 B.R. at 736 (quoting
  Mertz v. Rott, 955 F.2d 596, 598 (8th Cir. 1992)). “It is not the debtor’s responsibility to
  decide which assets are to be disclosed to creditors; rather [her] job is simply to address
  each question and answer it accurately and completely[.]” In re Stamat, 395 B.R. at 73
  (citing Clean Cut Tree Serv., Inc. v. Costello (In re Costello), 299 B.R. 882, 889 (Bankr.
  N.D. Ill. 2003)). “The value of the undisclosed asset does not determine whether the
  subject matter of the false oath was material and failure to disclose an asset with minimal
  value may be material.” Lincoln Savings Bank v. Freese (In re Freese), 460 B.R. 733,
  739 (B.A.P. 8th Cir. 2011). Likewise, whether an asset could be claimed as exempt is
  not determinative of materiality. See Mertz v. Rott, 955 F.2d at 598.


  Here, the debtor failed to disclose in her initial schedules that she owned a Tag Heuer
  watch and other jewelry; she failed to disclose that she had transferred her interest in the
  Prince Street property to Buch on April 6, 2015; and she misstated the balance of the
  PLLC’s bank account on the date she filed her individual bankruptcy case. The Court
  finds that the debtor’s failure to disclose that she owned a watch and other jewelry in her
  initial schedules was a material misstatement regarding the debtor’s assets–irrespective of
  whether those assets could be–and later were–claimed as exempt.


  Likewise, the Court finds that the debtor’s failure to disclose her transfer of the Prince
  Street property to Buch was a material misstatement. Even if the debtor believed that her
  transfer to Buch was meaningless to her estate because he was the true owner of the
  property and the quitclaim deed was only a means of clearing the title, she had a



  See Sholdra v. Chilmark Fin. LLP (In re Sholdra), 249 F.3d 380, 382 (5th Cir. 2001).


                                               24
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 25 of 26



  responsibility to answer Question 10 of her SOFA accurately, end of story. Although the
  Court has now determined that the debtor held and transferred only bare legal title to the
  Prince Street property, the Court’s ruling on that issue does not retroactively absolve the
  debtor from the duty she had on the date she filed her SOFA to disclose every transfer
  that she had made within two years of the date she filed her petition–regardless of
  whether she subjectively believed the information to be material or not. Although the
  transfer disposed of an interest in property that the debtor’s creditors could not have
  reached, it was nonetheless material and should have been disclosed. See In re Freese,
  460 B.R. at 739.


  The trustees also argue that the debtor made a material misstatement when she
  understated the balance of the PLLC’s bank account as of the date she filed her
  individual bankruptcy petition. However, the Court finds that this particular
  misstatement was not material to the debtor’s bankruptcy case, Although the PLLC is
  owned by the debtor–as she disclosed elsewhere on Schedule B–the PLLC itself is not in
  bankruptcy and the debtor was not required to separately list the PLLC’s bank account,
  even if she occasionally used the account to pay personal expenses. See In re Watkins,
  474 B.R. at 644 (finding that an individual debtor was not required to disclose the
  existence of a corporate account); see also Brown v. Smith (In re Smith), 489 B.R. 875,
  895 (a statement about an asset that is not the debtor’s “does not relate materially to the
  bankruptcy case.”).


  The third and fourth elements under § 727(a)(4)(A) require that the debtor knew that her
  statements were false and had fraudulent intent. Whether the debtor had the requisite
  knowledge and intent under § 727(a)(4)(A) is a matter of fact. In re Sears, 246 B.R. at
  347 (citing Palatine Nat’l Bank v. Olson (In re Olson), 916 F.2d 481, 484 (8th Cir.
  1990)). As with § 727(a)(2), fraudulent intent under (a)(4) may also be “inferred from
  the facts and circumstances of the debtor’s conduct.” In re Korte, 262 B.R. at 472-73
  (quoting In re Schmit, 71 B.R. at 590). Even if a debtor is merely careless, the
  ‘“cumulative effect of all the falsehoods together evidences a pattern of reckless and

                                               25
4:16-ap-01001 Doc#: 44 Filed: 12/04/18 Entered: 12/04/18 14:52:06 Page 26 of 26



  cavalier disregard for the truth [to support] fraudulent intent.”’ In re Sholdra, 249 F.3d at
  383 (quoting Economy Brick Sales, Inc. v. Gonday (In re Gonday), 27 B.R. 428, 432
  (Bankr. La. 1983)). Although the debtor made two false, material statements under oath
  when she failed to disclose her jewelry and failed to disclose the transfer of her interest in
  the Prince Street property to Buch, the Court finds that the trustees failed to prove by a
  preponderance of the evidence that the debtor did so with the fraudulent intent required
  under § 727(a)(4)(A), for the reasons stated above in the Court’s discussion of intent
  under § 727(a)(2). See McDermott v. Capra (In re Capra), No. 16-1010, 2016 WL
  5106994, at *10 (Bankr. N.D. Ohio Sept. 19, 2016) (analysis of fraudulent intent is
  essentially identical under § 727(a)(2) and (a)(4)). Therefore, the Court finds that the
  trustees failed to carry their burdens of proof under § 727(a)(4)(A) and denies the relief
  requested pursuant to that subsection in both complaints.


  Conclusion
  For the above stated reasons, the Court denies the relief requested in the UST’s and
  Wetzel’s respective complaints and will schedule the UST’s motion to dismiss for
  hearing by subsequent notice.


  IT IS SO ORDERED.




                                                                  12/04/2018

  cc:    Donald K. Campbell, III, attorney for the debtor
         J. Brad Moore, attorney for chapter 7 trustee
         Joseph A. DiPietro, attorney for United States Trustee
         Paul M. Buch, defendant
         Frederick S. Wetzel, III, chapter 7 trustee
         United States Trustee




                                               26
